DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 11/06/2020 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden to examine all species.  This is not found persuasive, however, in the interest of compact prosecution the requirement has been reconsidered and is hereby withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are canceled by Applicant.  Claims 21-30 & 32-40 are newly presented, pending, and examined below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 32-40 have been renumbered - - 31-39 - -, respectively.

Claims 21-30, 32-34, 36-37, & 39-40 are objected to because of the following informalities:  
	Regarding Claim 21:

The recitation “the pair of annular walls” (l. 3) is believed to be in error for - - the pair of concentrically arranged annular walls - -.
The recitation “a first of the pair of annular walls” (l. 5) is believed to be in error for - - a first annular wall of the pair of concentrically arranged annular walls - -.
The recitation “a second of the pair of annular walls” (l. 6) is believed to be in error for - - a second annular wall of the pair of concentrically arranged annular walls - -.
		Regarding Claim 22:
The recitation “the sealing member” is inconsistent with the term for the sealing member in claim 21.
The recitation “the second of the pair of annular walls” is believed to be in error for - - the second annular wall of the pair of concentrically arranged annular walls - -.
		Regarding Claim 23:
The recitation “the sealing member” is inconsistent with the term for the sealing member in claim 21.
		Regarding Claim 24:
The recitation “the inner face” (2nd to last line) is believed to be in error for - - the radial inner face - -.
The recitation “the outer face” (last line) is believed to be in error for - - the radial outer face - -.
		Regarding Claim 25:
The recitation “the inner face” (l. 4) is believed to be in error for - - the radial inner face - -.
The recitation “the inner face” (l. 5) is believed to be in error for - - the radial inner face - -.
The recitation “the outer face” (l. 6) is believed to be in error for - - the radial outer face - -.

The recitation “the outer face” (l. 8) is believed to be in error for - - the radial outer face - -.
The recitation “the second insulating gap” (last two lines) is believed to be in error for - - the second insulating air gap - -.
		
Regarding Claim 26:
The recitation “the inner face” (l. 3) is believed to be in error for - - the radial inner face - -.
The recitation “the inner face” (l. 4) is believed to be in error for - - the radial inner face - -.
The recitation “the outer face” (l. 5) is believed to be in error for - - the radial outer face - -.	
		Regarding Claim 27:
The recitation “a one of the pair of annular walls” (l. 1) is believed to be in error for - - one annular wall of the pair of concentrically arranged annular walls - -.
The recitation “the other of the pair of annular walls” (l. 2) is believed to be in error for - - the other annular wall of the pair of concentrically arranged annular walls - -.
The recitation “the annular wall” (l. 3) is believed to be in error for - - the other wall of the pair of concentrically arranged annular walls - -.
The recitation “the sealing member” is inconsistent with the sealing member recitation in claim 21.
		Regarding Claim 28:
The recitation “the first of the pair of annular walls” is believed to be in error for - - the first 	annular wall of the pair of concentrically arranged annular walls - -.
The recitation “the projections” (l. 3) is believed to be in error for - - the pair of axially spaced annular circumferential projections - -.
		Regarding Claim 29:

		Regarding Claim 30:
The recitation “the pair of annular walls” (l. 1) is believed to be in error for - - the pair of concentrically arranged annular walls - -.
The recitation “the sealing member” (l. 2) is inconsistent with the sealing member recitation in claim 21.
		Regarding Claim 32:
			The recitation “a nozzle” is believed to be in error for - - the nozzle - -.
		Regarding Claim 33:
The recitation “the air gap” (l. 2) is believed to be in error for - - the insulating air gap - -.
The recitation “the pair of annular walls” (l. 3) is believed to be in error for - - the pair of concentrically arranged annular walls - -.
The recitation “a first of the pair of annular walls” (ll. 5-6) is believed to be in error for - - a first annular wall of the pair of concentrically arranged annular walls - -.
The recitation “wherein a a channel” (ll. 6-7) is believed to be in error for - - wherein: a channel - -.
The recitation “the pair of annular walls” (ll. 7-8) is believed to be in error for - - the pair of concentrically arranged annular walls - -.
The recitation “a second of the pair of annular walls channel is formed” (l. 8) is believed to be in error for - - a second annular wall of the pair of concentrically arranged annular walls, wherein the channel is formed - -.
The recitation “the projections” (ll. 8-9) is believed to be in error for - - the pair of axially spaced annular circumferential projections - -.
The recitation “the insulating gap” (last line) is believed to be in error for - - the insulating air gap - -.
		Regarding Claim 34:
The recitation “the second of the pair of annular walls” is believed to be in error for - - the second annular wall of the pair of concentrically arranged annular walls - -.
Claim 36:
The recitation “the outer face” (l. 3) is believed to be in error for - - the radial outer face - -.
The recitation “the inner face” (l. 5) is believed to be in error for - - the radial inner face - -.
The recitation “the inner face” (l. 7) is believed to be in error for - - the radial inner face - -.
The recitation “the outer face of the heat shield” (last line) is believed to be in error for - - the radial outer face of the annular heat shield - -.
		Regarding Claim 37:
The recitation “a one of the pair of annular walls” (l. 1) is believed to be in error for - - one annular wall of the pair of concentrically arranged annular walls - -.
The recitation “the other of the pair of annular walls” (l. 2) is believed to be in error for - - the other annular wall of the pair of concentrically arranged annular walls - -.
The recitation “the annular wall” (l. 3) is believed to be in error for - - the other annular wall of the pair of concentrically arranged annular walls - -.
The recitation “member , to” (last line) is believed to be in error for - - member, to - -.
		Regarding Claim 39:
The recitation “the pair of annular walls” (l. 1) is believed to be in error for - - the pair of concentrically arranged annular walls - -.
		Regarding Claim 40:
The recitation “the air gap” (l. 2) is believed to be in error for - - the insulating air gap - -.
The recitation “the pair of annular walls” (l. 3) is believed to be in error for - - the pair of concentrically arranged annular walls - -.
The recitation “a first of the pair of annular walls” (ll. 5-6) is believed to be in error for - - a first annular wall of the pair of concentrically arranged annular walls - -.
The recitation “a second of the pair of annular walls” (l. 6) is believed to be in error for - - a second annular wall of the pair of concentrically arranged annular walls - -.
 - -.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 21, the recitation “a piston ring type seal sealing member” (last line) is vague and indefinite.  The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP 2173.05(b)III(E).  Furthermore, it is unclear whether a piston ring seal is claimed or a sealing member in addition to a piston ring seal is claimed, or whether only a sealing member is claimed for use with a piston ring seal.  The foregoing is interpreted in accordance with the claim rejections below.
Regarding Dependent Claim 24, the recitation “the inner face” (l. 5) is vague and indefinite because it is unclear which inner face is referred to (there are two recited inner faces in claim 24.  The foregoing is interpreted in accordance with the claim rejections below.
Regarding Dependent Claim 27, the recitation “behind” is undefined and lacks any clear objective meaning (i.e. is this intended to refer to axially “aft,” or functionally on one side of another structure to protect it from, for example, hot gases regardless of whether it is axially 
Further regarding Dependent Claim 27, the recitation “the seal” lacks antecedent basis in the claims and it is further unclear whether the seal refers to the piston ring type seal or the sealing member (if they are different in claim 21) or whether the seal refers to a seal created (i.e. function) by the piston ring type seal/sealing member.  The foregoing is interpreted in accordance with the claim rejections below.
Regarding Independent Claim 33, the recitation “a first of the pair of annular walls” (ll. 7-8) is vague and indefinite because it is unclear whether this is the same as the first of the pair of annular walls recited at lines 5-6.  The foregoing is interpreted in accordance with the claim rejections below.
Regarding Dependent Claim 37, the recitation “behind” is undefined and lacks any clear objective meaning (i.e. is this intended to refer to axially “aft,” or functionally on one side of another structure to protect it from, for example, hot gases regardless of whether it is axially forward or aft of another structure).  The foregoing is interpreted in accordance with the claim rejections below.
Further regarding Dependent Claim 37, the recitation “the seal” lacks antecedent basis in the claims and it is further unclear whether the seal refers to the sealing member in claim 33 or whether the seal refers to a seal created (i.e. function) by the sealing member.  The foregoing is interpreted in accordance with the claim rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 29, 32, & 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson 20100307161.
	Regarding Independent Claim 21, Thomson teaches a nozzle (Fig. 5, as follows) for a fuel injector of a gas turbine engine, the nozzle having 
an insulating air gap adjacent a conduit for carrying fuel (gap between 710 and 708, in which 722 is positioned, adjacent fuel conduit defined by 708 and 726), the air gap formed between a pair of concentrically arranged annular walls (710 and 708 are concentric and annular), wherein the pair of annular walls are arranged to move independently to accommodate differential thermal expansion (see Fig. 5; see para. [0031]), the nozzle further including: 
a channel extending circumferentially around a surface of a first of the pair of annular walls (710 expands radially outward along length of 722 forming a channel), facing a second of the pair of annular walls (the channel, and the surface in which it is defined, faces 708); and 
a piston ring type seal sealing member received in the channel (722 is shown as a sigmoid flexure seal but is disclosed as alternatively being a c-seal; para. [0043]), to close the insulating gap (see Fig. 5).
	Regarding Dependent Claim 22, Thomson further teaches the sealing member is biased towards the second of the pair of annular walls (seal 722 must contact each of 710 and 708 and is therefore biased against each wall).
	Regarding Dependent Claim 23, Thomson further teaches the sealing member includes a split extending between an outer circumferential edge and an inner circumferential edge (c-seal will have a split, the split being positioned between an outer circumferential edge of 710 and an inner circumferential edge of 708).
Regarding Dependent Claim 24, Thomson further teaches an outer wall having a radial outer face forming an exterior surface of the nozzle (710 is the outer wall and has a radial outer 
Regarding Dependent Claim 25, Thomson further teaches the fuel conduit comprises a radial inner face concentrically within the annular heat shield (radial inner face of 726), and the nozzle further includes: an air swirler concentrically within the fuel conduit (728) and having a radial outer face (radial outer face of 728), facing the inner face of the fuel conduit (radial outer face of 728 faces inner face of 726), a second insulating air gap formed between the inner face of the fuel conduit and the outer face of the air swirler (gap between 726 and 728 is formed and is positioned between inner face of 726 and outer face of 728); a second channel extending around a surface of one of the inner face of the fuel conduit (channel defined in inner face of 726 where seal 740 is positioned) and the outer face of the fuel swirler; and a second sealing member received in the channel (740), to close the second insulating gap (see Fig. 5). 
Regarding Dependent Claim 26, Thomson further teaches the fuel conduit comprises a radial inner face (inner face of 726), and the nozzle further includes an air swirler concentrically within the fuel conduit (728 concentrically within 726) and having a radial outer face (radial outer face of 728), facing the inner face of the fuel conduit (see Fig. 5), wherein the insulating air gap is formed between the inner face of the fuel conduit and the outer face of the air swirler (insulating air gap from claim 21 is reinterpreted to be gap between 726 and 728, the channel being defined by the inner face of 726 where seal 740 is positioned, the remainder of the structure in claim 21 is interpreted in Thomson in the same manner as discussed for claim 21 above).
Regarding Dependent Claim 29, Thomson further teaches a feed arm (fuel conduit portion 708 within 718) for supplying fuel to the nozzle; and a feed arm support housing (718) 
	Regarding Dependent Claim 32, Thomson further teaches an injector (700) for a gas turbine engine, the injector having a nozzle according to claim 21 (see rejection of claim 21 above).
	Regarding Independent Claim 40, Thomson teaches a nozzle (Fig. 5, as follows) for a fuel injector of a gas turbine engine, the nozzle having 
an insulating air gap adjacent a conduit for carrying fuel (gap between 710 and 708, in which 722 is positioned, adjacent fuel conduit defined by 708 and 726), the air gap formed between a pair of concentrically arranged annular walls (710 and 708 are concentric and annular), wherein the pair of annular walls are arranged to move independently to accommodate differential thermal expansion (see Fig. 5; see para. [0031]), the nozzle further including: 
a channel extending circumferentially around a surface of a first of the pair of annular walls (710 expands radially outward along length of 722 forming a channel), facing a second of the pair of annular walls (the channel, and the surface in which it is defined, faces 708); and 
a sealing member received in the channel (722; para. [0043]), to close the insulating gap (see Fig. 5).

Claims 21-22, 24, 27-29, 32-34, 36-38, & 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraemer 20120204571.
	Regarding Independent Claim 21, Kraemer teaches a nozzle (Fig. 8, as follows) for a fuel injector of a gas turbine engine, the nozzle having 
an insulating air gap adjacent a conduit for carrying fuel (gap between 84 and 30/77/80, adjacent to fuel conduit defined radially within 30), the air gap formed between a pair of concentrically arranged annular walls (84 and 30/77/80 are concentric), wherein the pair of annular walls are arranged to move independently to accommodate differential thermal expansion (see Fig. 8, 84 can move independently relative to 30/77/80), the nozzle further including: 

a piston ring type seal sealing member (394) received in the channel, to close the insulating gap (see Fig. 8).
	Regarding Dependent Claim 22, Kraemer further teaches the sealing member is biased towards the second of the pair of annular walls (biased toward 84).
Regarding Dependent Claim 24, Kraemer further teaches an outer wall (84) having a radial outer face forming an exterior surface of the nozzle (84 has radial outer face forming exterior surface) and a radial inner face opposing the outer face (radial inner face of 84); and an annular heat shield concentrically within the outer wall (converging portion at downstream end of 30) and having a radial inner face adjacent the fuel conduit (radial inner face of heat shield above is adjacent fuel conduit discussed for claim 21) and a radial outer face opposing the inner face and facing the outer wall (radial outer face of heat shield above opposes inner face of heat shield and faces 84), wherein the insulating air gap is formed between the inner face of the outer wall and the outer face of the heat shield (between 84 and outer face of heat shield above).
Regarding Dependent Claim 27, Kraemer further teaches a one of the pair of annular walls is adjacent the fuel conduit (84 is adjacent the fuel conduit defined within 30) and wherein the other of the pair of annular walls includes an aperture extending through the annular wall (apertures 86), the aperture provided axially behind the sealing member, to form a pressure differential over the seal (apertures 86 are “behind” 394, i.e. downstream from 394, and will inherently control pressure differential over seal at 394).
Regarding Dependent Claim 28, Kraemer further teaches a pair of axially spaced annular circumferential projections extending from the first of the pair of annular walls (projections defined at radially outer portion of 393), wherein the channel is formed between the projections (channel formed between the projections where seal 394 is positioned).
Regarding Dependent Claim 29, Kraemer further teaches a feed arm (see Fig. 2, fuel conduit supplying fuel to the nozzle in Fig. 8) for supplying fuel to the nozzle; and a feed arm 
Regarding Dependent Claim 32, Kraemer further teaches an injector (all structure in Fig. 8 except the combustion chamber) for a gas turbine engine, the injector having a nozzle according to claim 21 (see rejection of claim 21 above).
Regarding Independent Claim 33, Kraemer teaches a nozzle (Fig. 8, as follows) for a fuel injector of a gas turbine engine, the nozzle having 
an insulating air gap adjacent a conduit for carrying fuel (gap between 84 and 30/77/80, adjacent to fuel conduit defined radially within 30), the air gap formed between a pair of concentrically arranged annular walls (84 and 30/77/80 are concentric), wherein the pair of annular walls are arranged to move independently to accommodate differential thermal expansion (see Fig. 8, 84 can move independently relative to 30/77/80), the nozzle further including: 
a pair of axially spaced annular circumferential projections extending from a first of the pair of annular walls (projections defined at radially outer portion of 393), wherein 
a channel extending circumferentially around a surface of a first of the pair of annular walls (channel defined between projections on radially outer part of 393, the channel extends around surface of 30/77/80), facing a second of the pair of annular walls channel is formed between the projections (faces toward 84, channel formed between the projections as indicated by seated seal 394); and 
a sealing member received in the channel, to close the insulating gap.
	Regarding Dependent Claim 34, Kraemer further teaches the sealing member is biased towards the second of the pair of annular walls (biased toward 84).
Regarding Dependent Claim 36, Kraemer further teaches an outer wall (84) having a radial outer face forming an exterior surface of the nozzle (84 has radial outer face forming exterior surface) and a radial inner face opposing the outer face (radial inner face of 84); and an annular heat shield concentrically within the outer wall (converging portion at downstream end of 
Regarding Dependent Claim 37, Kraemer further teaches a one of the pair of annular walls is adjacent the fuel conduit (84 is adjacent the fuel conduit defined within 30) and wherein the other of the pair of annular walls includes an aperture extending through the annular wall (apertures 86), the aperture provided axially behind the sealing member, to form a pressure differential over the seal (apertures 86 are “behind” 394, i.e. downstream from 394, and will inherently control pressure differential over seal at 394).
Regarding Dependent Claim 38, Kraemer further teaches a feed arm (see Fig. 2, fuel conduit supplying fuel to the nozzle in Fig. 8) for supplying fuel to the nozzle; and a feed arm support housing (see Fig. 2, combustor head end structure) forming an exterior surface of the feed arm and a radially rearward portion of the nozzle (see Fig. 2), wherein the sealing member is provided axially forward of the feed arm housing (394 is axially forward relative to the feed arm housing in Fig. 2, with “forward” being in a downstream direction of the combustion chamber).
Regarding Independent Claim 40, Kraemer teaches a nozzle (Fig. 8, as follows) for a fuel injector of a gas turbine engine, the nozzle having
an insulating air gap adjacent a conduit for carrying fuel (gap between 84 and 30/77/80, adjacent to fuel conduit defined radially within 30), the air gap formed between a pair of concentrically arranged annular walls (84 and 30/77/80 are concentric), wherein the pair of annular walls are arranged to move independently to accommodate differential thermal expansion (see Fig. 8, 84 can move independently relative to 30/77/80), the nozzle further including: 
a channel extending circumferentially around a surface of a first of the pair of annular walls (channel defined between projections on radially outer part of 393, the channel extends around surface of 30/77/80), facing a second of the pair of annular walls (faces toward 84); and 
a sealing member (394) received in the channel, to close the insulating gap (see Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson, as applied to claim 21 above, further in view of Patel 20160265778 and further in view of Wernberg 6877306.
Regarding Dependent Claim 30, Thomson teaches the invention as claimed and as discussed above for claim 21, but Thomson fails to teach the materials of the nozzle and the seal.  Therefore, Thomson fails to teach the pair of annular walls are formed of a first material, and the sealing member is formed of a second material, less resistant to wear than the first material.
Patel teaches a fuel nozzle for a gas turbine, the fuel nozzle being made of one or more metallic alloys (para. [0056]).
Wernberg teaches a fuel nozzle for a gas turbine combustor (see Fig. 1), the fuel nozzle comprising a ring seal made of elastomeric material (seal 140; Col. 1, ll. 54-58).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
.

Claims 30 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer, as applied to claims 21 & 33 above, respectively, further in view of Patel and further in view of Wernberg.
Regarding Dependent Claim 30, Kraemer teaches the invention as claimed and as discussed above for claim 21, but Kraemer fails to teach the materials of the nozzle and the seal.  Therefore, Kraemer fails to teach the pair of annular walls are formed of a first material, and the sealing member is formed of a second material, less resistant to wear than the first material.

Wernberg teaches a fuel nozzle for a gas turbine combustor (see Fig. 1), the fuel nozzle comprising a ring seal made of elastomeric material (seal 140; Col. 1, ll. 54-58).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraemer such that the nozzle is made from one or more metallic alloys, as taught by Patel, and such that the seal member is made from an elastomeric material, as taught by Wernberg, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (the nozzle walls and seal taught by Kraemer versus the claimed first and second materials with different wear resistance as claimed), b) the substituted components and their functions were known in the art (the unidentified nozzle wall material taught by Kraemer and the metal alloy nozzle wall material taught by Patel were known for use in constructing gas turbine fuel nozzles, and the unidentified seal material taught by Kraemer and the elastomeric seal material taught by Wernberg were both known for use in fuel nozzle seals), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either the unidentified nozzle wall material of Kraemer or the metal alloy wall material taught by Patel could have been used to predictably provide a fuel nozzle with walls, and either the unidentified seal material taught by Kraemer or the elastomeric seal material taught by Wernberg could have been used to predictably seal gaps in the nozzle).  See MPEP 2143 I(B).  The proposed modification of Kraemer with Patel and Wernberg results in the pair of annular walls being formed of a first material, and the sealing member being formed of a second material, less resistant to wear than the first material, as the elastomeric material will be less resistant to wear than the metal alloy material.
Dependent Claim 39, Kraemer teaches the invention as claimed and as discussed above for claim 33, but Kraemer fails to teach the materials of the nozzle and the seal.  Therefore, Kraemer fails to teach the pair of annular walls are formed of a first material, and the sealing member is formed of a second material, less resistant to wear than the first material.
Patel teaches a fuel nozzle for a gas turbine, the fuel nozzle being made of one or more metallic alloys (para. [0056]).
Wernberg teaches a fuel nozzle for a gas turbine combustor (see Fig. 1), the fuel nozzle comprising a ring seal made of elastomeric material (seal 140; Col. 1, ll. 54-58).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraemer such that the nozzle is made from one or more metallic alloys, as taught by Patel, and such that the seal member is made from an elastomeric material, as taught by Wernberg, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (the nozzle walls and seal taught by Kraemer versus the claimed first and second materials with different wear resistance as claimed), b) the substituted components and their functions were known in the art (the unidentified nozzle wall material taught by Kraemer and the metal alloy nozzle wall material taught by Patel were known for use in constructing gas turbine fuel nozzles, and the unidentified seal material taught by Kraemer and the elastomeric seal material taught by Wernberg were both known for use in fuel nozzle seals), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either the unidentified nozzle wall material of Kraemer or the metal alloy wall material taught by Patel could have been used to predictably provide a fuel nozzle with walls, and either the unidentified seal material taught by Kraemer or the elastomeric seal material taught by Wernberg could have been used to predictably seal gaps in the nozzle).  See MPEP 2143 I(B).  .

Claims 23 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer, as applied to claims 22 & 34 above, respectively, and further in view of Hansel 5771696.
Regarding Dependent Claim 23, Kraemer teaches the invention as claimed and as discussed above for claim 22, but Kraemer fails to expressly teach the sealing member includes a split extending between an outer circumferential edge and an inner circumferential edge.
Hansel teaches a fuel injection assembly with a split seal (66; Col. 7, ll. 48-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraemer’s nozzle such that the sealing member includes a split, as taught by Hansel, in order to mount the seal in compression to decrease leakage (Hansel; Col. 7, ll. 48-58).  The proposed modification of Kraemer with Hansel results in the split being defined between an outer circumferential edge of Kraemers wall 84 and an inner circumferential edge of Kraemer’s wall portion 77.
Regarding Dependent Claim 35, Kraemer teaches the invention as claimed and as discussed above for claim 34, but Kraemer fails to expressly teach the sealing member includes a split extending between an outer circumferential edge and an inner circumferential edge.
Hansel teaches a fuel injection assembly with a split seal (66; Col. 7, ll. 48-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraemer’s nozzle such that the sealing member includes a split, as taught by Hansel, in order to mount the seal in compression to decrease leakage (Hansel; Col. 7, ll. 48-58).  The proposed modification of Kraemer with Hansel results in the split being defined between an outer circumferential edge of Kraemers wall 84 and an inner circumferential edge of Kraemer’s wall portion 77.

Claims 33-36 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Kraemer.
Regarding Independent Claim 33, Thomson teaches a nozzle (Fig. 5, as follows) for a fuel injector of a gas turbine engine, the nozzle having 
an insulating air gap adjacent a conduit for carrying fuel (gap between 710 and 708, in which 722 is positioned, adjacent fuel conduit defined by 708 and 726), the air gap formed between a pair of concentrically arranged annular walls (710 and 708 are concentric and annular), wherein the pair of annular walls are arranged to move independently to accommodate differential thermal expansion (see Fig. 5; see para. [0031]), the nozzle further including: 
a sealing member to close the insulating gap (722 closes the gap, 722 being shown as a sigmoid flexure seal but is disclosed as alternatively being a c-seal; para. [0043]).
Thomson fails to expressly teach a pair of axially spaced annular circumferential projections extending from a first of the pair of annular walls, a channel extending circumferentially around a surface of a first of the pair of annular walls, facing a second of the pair of annular walls channel is formed between the projections, and the sealing member is received in the channel.
Kraemer teaches a nozzle (Fig. 8) with a first annular wall (84) and a second annular wall concentric to the first annular wall (80/393), the nozzle including a pair of axially spaced annular circumferential projections extending from the second annular wall (projections at radially outer side of 393), a channel extending circumferentially around the second annular wall, facing a second of the pair of annular walls, the channel being formed between the projections (channel in 393 defined between projections discussed above, in which seal 394 is positioned), the sealing member received in the channel (394 is within the channel discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomson’s nozzle to include a pair of axially spaced annular circumferential projections extending from a first of the pair of annular walls, a channel extending circumferentially around a surface of a first of the pair of annular walls, facing a second of the pair of annular walls, the channel being formed between the projections, and the sealing 
	Regarding Dependent Claim 34, Thomson in view of Kraemer teaches the invention as claimed and as discussed above for claim 33, and Thomson further teaches the sealing member is biased towards the second of the pair of annular walls (722 is in contact with 710 and 708 and therefore is biased towards both walls).
	Regarding Dependent Claim 35, Thomson in view of Kraemer teaches the invention as claimed and as discussed above for claim 34, and Thomson further teaches the sealing member includes a split extending between an outer circumferential edge and an inner circumferential edge (c-seal has a split, the split positioned between an outer circumferential edge of 710 and an inner circumferential edge of 726).
	Regarding Dependent Claim 36, Thomson in view of Kraemer teaches the invention as claimed and as discussed above for claim 33, and Thomson further teaches an outer wall having a radial outer face forming an exterior surface of the nozzle (710 is outer wall with radial outer face forming exterior surface) and a radial inner face opposing the outer face (710 has radial inner face); and an annular heat shield concentrically within the outer wall (728 concentric within 710) and having a radial inner face adjacent the fuel conduit (radial inner face of 728 adjacent fuel conduit) and a radial outer face opposing the inner face and facing the outer wall (728 has radial outer face opposing the inner face and facing 710), wherein the insulating air gap is formed between the inner face of the outer wall and the outer face of the heat shield (air gap between 728 and 726 is positioned between 728 and 710).  The foregoing is a reinterpretation of the insulating air gap from claim 33, and the remainder of the structure in claim 33 is interpreted in Thomson in view of Kraemer identically as discussed above for claim 33 except that the seal is herein seal 740, and the projections, channel, and positioning of the seal within the channel are as taught by Kraemer and applied for seal 740 for the reasons cited above for claim 33.
	Regarding Dependent Claim 38, Thomson in view of Kraemer teaches the invention as claimed and as discussed above for claim 33, and Thomson further teaches a feed arm (fuel conduit portion 708 within 718) for supplying fuel to the nozzle; and a feed arm support housing .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Kraemer, as applied to claim 33 above, and further in view of Patel and Wernberg.
Regarding Dependent Claim 39, Thomson in view of Kraemer teaches the invention as claimed and as discussed above for claim 33, but Thomson in view of Kraemer fails to teach the materials of the nozzle and the seal.  Therefore, Thomson in view of Kraemer fails to teach the pair of annular walls are formed of a first material, and the sealing member is formed of a second material, less resistant to wear than the first material.
Patel teaches a fuel nozzle for a gas turbine, the fuel nozzle being made of one or more metallic alloys (para. [0056]).
Wernberg teaches a fuel nozzle for a gas turbine combustor (see Fig. 1), the fuel nozzle comprising a ring seal made of elastomeric material (seal 140; Col. 1, ll. 54-58).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomson in view of Kraemer such that the nozzle is made from one or more metallic alloys, as taught by Patel, and such that the seal member is made from an elastomeric material, as taught by Wernberg, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (the nozzle walls and seal taught by Thomson and Kraemer versus the claimed first and second materials with different wear resistance as claimed), b) the substituted components and their functions were known in the art (the unidentified nozzle wall material taught by Thomson and the metal alloy nozzle wall material taught by Patel were known for use in constructing gas 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741